Title: From George Washington to Thomas Wharton, Jr., 17 April 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Valley Forge 17th April [1778]

I have long been convinced that one great cause of the backwardness of the people to supply us with Articles in the Qr Masters and Commissary’s departments, has been owing to the imprudent choice of deputies in those departments, who have not only personally abused the inhabitants, but have defrauded them of great part of their dues.
So glaring an instance, of one of these improper appointments, has lately presented itself to me, that I thought it my duty to take the deputation

away from the person to prevent his doing mischief, and as he was empowered to act by Mr Thomas Edwards the Commissioner of Lancaster County, I thought it highly expedient to give you information of it, with the character of Patrick Maguire, the person named in the inclosed extensive Commission—He was hired to act, about twelve months ago, as Steward in my family, in which station he continued untill a few weeks past, when I was obliged to dismiss him. He is given to liquor, and where he dares takes the liberty, very insolent. He is totally unacquainted with the Country, or with the quality or value of the Articles wanted, and yet, you will please to observe, by his powers, that he is unlimited as to quantity quality or price. He must have been a stranger to Mr Edwards as he had but lately come from Ireland when I hired him.
I hope you will attribute this representation of facts to the true motive, which is my desire of delivering the people from the oppression which they have too long laboured under; by being harrassed and abused by persons of Mr Maguires stamp. I have the Honor to be Sir Your most obt Servt

Go: Washington


P.S. I have recd yours of the 13th instant.

